[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Sarver, Slip Opinion No. 2020-Ohio-5478.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2020-OHIO-5478
                         DISCIPLINARY COUNSEL v. SARVER.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Disciplinary Counsel v. Sarver, Slip Opinion No.
                                   2020-Ohio-5478.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Prof.Cond.R. 3.4(c)’s prohibition against a lawyer’s knowing disobedience
        of an obligation under a tribunal’s rules applies to a lawyer’s conduct that
        occurs after a tribunal has issued a final order as well as to a lawyer’s
        conduct that occurs before or during litigation—Permanent disbarment.
     (No. 2020-0229—Submitted June 3, 2020—Decided December 2, 2020.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2019-025.
                                   ______________
        FISCHER, J.
        {¶ 1} Respondent, Jason Allan Sarver, of Columbus, Ohio, Attorney
Registration No. 0082073, was admitted to the practice of law in Ohio in 2007. On
November 28, 2018, we suspended him from the practice of law for two years, with
                               SUPREME COURT OF OHIO




18 months conditionally stayed, for engaging in a sexual relationship with an
indigent client, lying about that relationship to the judge who was presiding over
the client’s criminal case, and engaging in illegal activity by advising the client to
turn off her phone’s GPS while there was an outstanding warrant for her arrest.
Disciplinary Counsel v. Sarver, 155 Ohio St. 3d 100, 2018-Ohio-4717, 119 N.E.3d
405 (“Sarver I”).
       {¶ 2} In a June 3, 2019 complaint, relator, disciplinary counsel, charged
Sarver with filing a false affidavit of compliance with this court, continuing to
practice law while under suspension, and committing other professional
misconduct during the course of his suspension and the ensuing disciplinary
investigation.
       {¶ 3} The parties entered into comprehensive stipulations of fact and
misconduct, in which Sarver admitted that he committed all but one of the alleged
rule violations. After a hearing, the board issued a report finding that Sarver
committed all the charged misconduct and recommending that he be permanently
disbarred. Sarver objects to the board’s finding that he violated either of two rules
by failing to notify a client of his suspension—though he had stipulated to one of
those violations.      He also disputes the board’s finding that he presented no
mitigating evidence and argues that an indefinite suspension is the appropriate
sanction for his misconduct.
       {¶ 4} For the reasons that follow, we adopt the board’s findings of
misconduct and its recommended sanction of permanent disbarment and we order
Sarver to pay $50,000 in restitution.
                            FACTS AND MISCONDUCT
                 Sarver is retained for wrongful-death suit in June 2018
       {¶ 5} Jessica Mustin was killed on June 23, 2018, when her vehicle collided
with a vehicle traveling in the wrong direction on a highway in Cleveland. At the
time of her death, Jessica had a four-year-old son and was in a relationship with




                                           2
                                 January Term, 2020




Anthony Hodge. Hodge referred Jessica’s mother, Juanita Mustin, to Sarver to
pursue a wrongful-death claim.
          {¶ 6} On June 30, 2018, Juanita Mustin signed a contingent-fee agreement
in which she agreed to pay Sarver 33 percent of any settlement obtained without
filing a lawsuit. Sarver later agreed to help Mustin pursue a claim with the Ohio
Victims of Crime Compensation Program (“OVCCP”). For the first five and a half
months of Sarver’s representation, he communicated with Mustin only by
telephone or through Hodge.
    Sarver negotiates a settlement with Allstate Insurance Company and files a
                            document in the probate court
          {¶ 7} Sarver notified the other driver’s insurer, Allstate Insurance
Company, that he was representing Jessica’s estate, and on August 21, 2018,
Allstate offered to settle the estate’s claim for its policy limit of $50,000. Sarver
informed Mustin of the offer and told her that all proceeds of the settlement, less
his attorney fees and costs, would be held in trust for Jessica’s minor son. He
advised Mustin that he would need to complete some paperwork for the probate
court before any of the proceeds could be distributed.
          {¶ 8} On September 6, 2018, Sarver accepted Allstate’s settlement offer on
Mustin’s behalf. He also prepared, and obtained Mustin’s signature on, various
probate documents, including an application for authority to administer the estate
and an application to approve the settlement and distribution of wrongful-death and
survival claims. He took those documents to the Cuyahoga County Probate Court
on October 15, 2018, but filed only the application for authority to administer the
estate.
          {¶ 9} Throughout relator’s investigation and this disciplinary proceeding,
Sarver has claimed that he did not file the other documents because a magistrate
either told him or led him to believe that he could streamline the probate-court
proceedings by disbursing some of the settlement proceeds to family members at




                                          3
                              SUPREME COURT OF OHIO




the direction of the fiduciary to reduce the distribution to Jessica’s son to less than
$25,000. The magistrate did not recall having spoken with Sarver, and she
submitted an affidavit in this disciplinary proceeding that contradicted Sarver’s
claim. She averred that she had never advised any attorney or layperson to
distribute the proceeds of a personal-injury or wrongful-death case either without
the probate court’s approval or pursuant to the administrator’s directives or so as to
attempt to reduce the funds due to a minor child to less than $25,000. Sarver
testified that he did not believe that the magistrate’s affidavit was false or incorrect.
Therefore, the board determined that Sarver’s statements about the magistrate’s
advice were false and that the real reason he had elected not to file the other probate
documents was that they could not be filed until Mustin was appointed as the
fiduciary.
 Sarver is suspended from the practice of law but continues to represent Mustin
                                     and the estate
        {¶ 10} On November 26, 2018, Sarver posted a $10,000 bond on Mustin’s
behalf. That same day, the court appointed Mustin as the fiduciary of Jessica’s
estate and issued her letters of authority. On November 28, 2018, this court
suspended Sarver from the practice of law for two years with 18 months
conditionally stayed.
        {¶ 11} In December 2018, Sarver filed in this court an affidavit of
compliance stating that he had complied with our suspension order and that he had
notified his clients and the courts in which he had pending cases of his suspension.
He has now stipulated that contrary to his affidavit of compliance, he had not
notified Mustin, the probate court, Allstate, or the OVCCP of his suspension.
        {¶ 12} Despite his suspension, Sarver continued to represent Mustin. Just
two days after he was suspended, he wrote a letter to the OVCCP on his law-office
letterhead, which identified him as an attorney. He closed the letter, “We look
forward to working with you on this claim.” That same day, he signed Mustin’s




                                           4
                                January Term, 2020




name to a settlement release, falsely notarized that signature, and sent the document
to Allstate.
        {¶ 13} On December 10, 2018, Sarver received the settlement check, signed
Mustin’s name to it, and deposited it into his client trust account. After depositing
the settlement check into his client trust account, Sarver began to distribute the
settlement proceeds without the probate court’s approval. He immediately began
paying personal financial obligations directly from his client trust account with
what he had calculated to be his earned fee.
        {¶ 14} At his disciplinary hearing, Sarver testified that Mustin had verbally
authorized him to sign the settlement release and check on her behalf. But the board
found that he had attempted to duplicate Mustin’s signature and that that effort
would have been unnecessary if he had permission to sign the document and check
on her behalf.    And Mustin’s testimony was clear:          she never gave Sarver
permission to sign her name on the document or the check.
        {¶ 15} In mid-December 2018, Sarver met Mustin for the first time at her
home and, contrary to the application to approve the settlement and distribution of
the wrongful-death proceeds that she had previously signed, gave her a check for
$4,734. He suggested that they make a $2,500 distribution to Hodge, and he later
issued a $2,000 check to Earth Temple, a 501(c)(3) corporation registered to Hodge,
see 26 U.S.C. 501(c)(3). Although Sarver claimed that he and Mustin had mutually
agreed to make those distributions, Mustin testified that she never asked Sarver for
money because she knew that the settlement proceeds would go to her grandson.
She said that Sarver told her that her check was “an early Christmas present” and
that he was giving it to her for tax reasons. Mustin also testified that she went along
with Sarver’s suggestion that because Hodge was dating Jessica at the time of her
death, he should get a portion of the settlement proceeds.




                                          5
                              SUPREME COURT OF OHIO




      Mustin becomes aware of Sarver’s suspension from the practice of law
        {¶ 16} On February 5, 2019, an OVCCP representative called Mustin to
discuss her case and informed her that he could no longer work with Sarver because
Sarver’s law license had been suspended. That was the first time that Mustin heard
of Sarver’s suspension—more than two months after his suspension and more than
one month after he avowed to this court that he had indeed informed Mustin of his
suspension. When she called Sarver to ask about his suspension, he admitted that
his license had been suspended but further stated that it would be reinstated in a
couple of months. He did not advise her to consult with other counsel, nor did he
return her file to her.
     Sarver stipulates to some violations of the Rules of Professional Conduct
        {¶ 17} The parties stipulated and the board found that Sarver’s conduct
violated Prof.Cond.R. 1.16(d) (requiring a lawyer to promptly deliver client papers
and property as part of the termination of representation), 5.5(a) (prohibiting a
lawyer from practicing law in a jurisdiction in violation of the regulation of the
legal profession in that jurisdiction), 8.1(a) (prohibiting a lawyer from knowingly
making a false statement of material fact in connection with a disciplinary matter),
8.4(c) (prohibiting a lawyer from engaging in conduct involving dishonesty, fraud,
deceit, or misrepresentation), and 8.4(d) (prohibiting a lawyer from engaging in
conduct that is prejudicial to the administration of justice).
        {¶ 18} Sarver also stipulated that he violated Prof.Cond.R. 3.4(c)
(prohibiting a lawyer from knowingly disobeying an obligation under the rules of
a tribunal) by failing to notify Mustin of his suspension and by paying himself
attorney fees without first obtaining the probate court’s approval, in violation of
Loc.R. 71.1 of the Cuyahoga County Probate Court. However, he contested an
alleged violation of Prof.Cond.R. 1.4(a)(1) (requiring a lawyer to inform a client of
any decision or circumstance with respect to which the client’s informed consent is
required), arguing that the charge was duplicative of the stipulated Prof.Cond.R.




                                           6
                                 January Term, 2020




3.4(c) violation in that both allegations arose from his failure to inform Mustin of
his November 2018 suspension. Sarver argued that Mustin’s informed consent was
not necessary to terminate his representation following his suspension. The board
found that Sarver had a duty to comply with this court’s suspension order under
Prof.Cond.R. 3.4(c) and a separate duty to keep Mustin reasonably informed about
the status of her case under Prof.Cond.R. 1.4(a). Specifically, the board determined
that the decision on how to proceed in the face of Sarver’s suspension required
Mustin’s informed consent and that that choice should have been between obtaining
new counsel and delaying the insurance settlement and administration of the
probate estate until Sarver’s license was reinstated. Consequently, the board found
that Sarver violated both Prof.Cond.R. 3.4(c) and 1.4(a)(1).
               SARVER’S FIRST AND SECOND OBJECTIONS
                First objection: Violation of Prof.Cond.R. 1.4(a)(1)
        {¶ 19} In support of his first objection, Sarver asserts that his representation
of Mustin terminated automatically upon his suspension. Therefore, he contends,
he could not have violated Prof.Cond.R. 1.4(a)(1) by failing to notify Mustin of that
suspension, because her informed consent was not necessary to terminate the
representation and the decision regarding how to move forward was Mustin’s alone.
        {¶ 20} Sarver’s suspension was effective the moment our order was filed
with the clerk. See S.Ct.Prac.R. 18.01. That order required him to “immediately
cease and desist from the practice of law in any form,” divested him of “all of the
rights, privileges, and prerogatives customarily accorded to a member in good
standing of the legal profession of Ohio,” and effectively disqualified him from
acting as an attorney in any respect.          It did not automatically terminate his
relationship with Mustin, however, as our order specifically required him to notify
all his clients of his suspension.
        {¶ 21} Had Sarver timely notified Mustin of his suspension as required by
Gov.Bar R. V(22) and our suspension order, the decision to proceed with new




                                           7
                             SUPREME COURT OF OHIO




counsel or wait for him to be reinstated would have been Mustin’s alone.
Notwithstanding that order, Sarver failed to notify Mustin of his suspension and
continued to represent her, signed her name to the settlement release and check,
negotiated the check, and distributed a portion of the settlement proceeds without
obtaining the required probate-court approval. Those actions placed Mustin in
jeopardy of violating her fiduciary duties to the estate and therefore required her
informed consent. We therefore overrule Sarver’s first objection to the board’s
findings of misconduct and find that his failure to notify Mustin of his suspension
and to obtain her informed consent to proceed with the representation violated
Prof.Cond.R. 1.4(a)(1).
                Second objection: Violation of Prof.Cond.R. 3.4(c)
       {¶ 22} Sarver objects to the board’s finding that he violated Prof.Cond.R.
3.4(c), contending that the title of Prof.Cond.R. 3.4 (“Fairness to opposing party
and counsel”), the content of the rule, and the official comments accompanying the
rule show that the scope of the rule is limited to a lawyer’s conduct toward an
opposing party or opposing counsel during the course of litigation. Because
Sarver’s failure to comply with this court’s suspension order occurred after his first
disciplinary action was complete, he contends, his failure to comply with this
court’s suspension order cannot constitute a violation of Prof.Cond.R. 3.4(c).
These arguments are without merit.
       {¶ 23} The plain language of Prof.Cond.R. 3.4(c) states that a lawyer shall
not “knowingly disobey an obligation under the rules of a tribunal, except for an
open refusal based on a good faith assertion that no valid obligation exists.”
Prof.Cond.R. 3.4(c) contains no express temporal limitation on the prohibition
against knowingly disobeying an obligation under the rules of a tribunal. Compare
with Prof.Cond.R. 3.4(d) (providing that a lawyer shall not “in pretrial procedure
intentionally or habitually make a frivolous motion or discovery request” [emphasis
added]) and Prof.Cond.R. 3.4(e) (providing that a lawyer shall not “in trial, allude




                                          8
                                January Term, 2020




to any matter that the lawyer does not reasonably believe is relevant” [emphasis
added]). In addition, the preamble to the Rules of Professional Conduct provides
that the comments accompanying a rule explain and illustrate the meaning and
purpose of the rule and that they are “intended as guides to interpretation” but that
“the text of each rule is authoritative.” Prof.Cond.R., Preamble [21].
       {¶ 24} Moreover, we have held that the title of a chapter of the Rules of
Professional Conduct does not limit the scope of the rules contained therein. See
Disciplinary Counsel v. Robinson, 126 Ohio St. 3d 371, 2010-Ohio-3829, 933
N.E.2d 1095, ¶ 23-30 (rejecting attorney’s argument that the title “Advocate”
limited the application of the third chapter of the Rules of Professional Conduct to
conduct occurring in an attorney’s professional role as an advocate and holding that
the rules in that chapter apply with equal force to attorneys acting in personal or
professional capacity). We have routinely applied the prohibitions set forth in
Prof.Cond.R. 3.4(a)—which, like Prof.Cond.R. 3.4(c), lacks an express temporal
limitation—to attorneys’ personal conduct that has occurred in the absence of
ongoing litigation. See, e.g., Cleveland Metro. Bar Assn. v. Azman, 147 Ohio St. 3d
379, 2016-Ohio-3393, 66 N.E.3d 695; Columbus Bar Assn. v. Okuley, 154 Ohio
St.3d 124, 2018-Ohio-3857, 111 N.E.3d 1173.
       {¶ 25} On this authority, we conclude that the prohibition against a lawyer’s
knowing disobedience of an obligation under the rules of a tribunal contained in
Prof.Cond.R. 3.4(c) applies to a lawyer’s conduct that occurs after a tribunal has
issued a final order as well as to a lawyer’s conduct that occurs before or during
litigation. We therefore overrule Sarver’s second objection.
      ADOPTION OF THE BOARD’S FINDINGS OF MISCONDUCT
       {¶ 26} After independently reviewing the record and overruling Sarver’s
first two objections, we adopt the board’s findings that Sarver’s conduct violated
Prof.Cond.R. 1.4(a)(1), 1.16(d), 3.4(c), 5.5(a), 8.1(a), 8.4(c), and 8.4(d).




                                           9
                             SUPREME COURT OF OHIO




                        RECOMMENDED SANCTION
       {¶ 27} “The primary purpose of the disciplinary process is to protect the
public from lawyers who are unworthy of the trust and confidence essential to the
attorney-client relationship and to allow us to ascertain the lawyer’s fitness to
practice law.” Disciplinary Counsel v. Sabroff, 123 Ohio St. 3d 182, 2009-Ohio-
4205, 915 N.E.2d 307, ¶ 20. In determining the appropriate sanction for attorney
misconduct—a sanction designed to protect the public—we consider all relevant
factors, including the ethical duties violated, the aggravating and mitigating factors
listed in Gov.Bar R. V(13), and the sanctions imposed in similar cases. See Dayton
Bar Assn. v. Sullivan, 158 Ohio St. 3d 423, 2020-Ohio-124, 144 N.E.3d 401, ¶ 28.
       {¶ 28} “We have recognized that the presumptive sanction for continuing
to practice law while under suspension is disbarment.” Disciplinary Counsel v.
Hoskins, 150 Ohio St. 3d 41, 2017-Ohio-2924, 78 N.E.3d 845, ¶ 27, citing
Disciplinary Counsel v. Fletcher, 135 Ohio St. 3d 404, 2013-Ohio-1510, 987
N.E.2d 678, ¶ 10; Sabroff at ¶ 21; Disciplinary Counsel v. Frazier, 110 Ohio St. 3d
288, 2006-Ohio-4481, 853 N.E.2d 295, ¶ 54; and Disciplinary Counsel v. Allison,
98 Ohio St. 3d 322, 2003-Ohio-776, 784 N.E.2d 695, ¶ 12. This is especially true
when there are no mitigating circumstances.          See Cincinnati Bar Assn. v.
Rothermel, 112 Ohio St. 3d 443, 2007-Ohio-258, 860 N.E.2d 754, ¶ 14.
       {¶ 29} The parties stipulated that four aggravating factors are present in this
case: (1) Sarver’s prior discipline, see Gov.Bar R. V(13)(B)(1); (2) a dishonest or
selfish motive, see Gov.Bar R. V(13)(B)(2); (3) multiple violations of the Rules of
Professional Conduct, see Gov.Bar R. V(13)(B)(4); and (4) the harm he caused to
Juanita Mustin, see Gov.Bar R. V(13)(B)(8). The board adopted these factors and
observed that Sarver had engaged in a pattern of lies that spanned both of his
disciplinary cases—including lying at various times throughout this disciplinary
proceeding about the advice he had received from the magistrate—though it did not
expressly attribute aggravating effect to that determination.       See Gov.Bar R.




                                         10
                               January Term, 2020




V(13)(B)(3) and (6). The board did, however, attribute aggravating effect to
Sarver’s lack of candor and his failure to acknowledge his wrongdoing in this case.
See Gov.Bar R. V(13)(B)(7). The parties did not stipulate to any mitigating factors,
and the board found none. See Gov.Bar R. V(13)(C).
       {¶ 30} In their posthearing briefs, the parties suggested that the appropriate
sanction for Sarver’s misconduct is an indefinite suspension, and relator proposed
that conditions, including the payment of restitution to Jessica’s estate or to
Allstate, be placed on Sarver’s reinstatement to the practice of law. The board
considered two lines of precedent involving attorneys who continued to practice
law and engaged in additional misconduct while under suspension—one line in
which we imposed indefinite suspensions and one in which we permanently
disbarred the attorneys—and it recommends that Sarver be permanently disbarred
for his misconduct. This court is the ultimate arbiter of attorney discipline, and
though we do not need to adopt the board’s sanction recommendations, see
Cincinnati Bar Assn. v. Powers, 119 Ohio St. 3d 473, 2008-Ohio-4785, 895 N.E.2d
172, ¶ 21, we agree with the board that permanent disbarment is necessary in this
case to adequately protect the public.
             SARVER’S THIRD AND FOURTH OBJECTIONS
                       Third objection: Mitigating evidence
       {¶ 31} Sarver objects to the board’s finding that he presented no mitigating
evidence. Specifically, he asserts that he attempted to make restitution of $43,266
(the full amount of the settlement, less the funds he had disbursed to Mustin and
Hodge) to Jessica Mustin’s estate, but that the payment was rejected and returned
to him by Juanita Mustin’s new counsel. In his response to Sarver’s objection,
relator notes that Sarver waited until only a week before his disciplinary hearing
and attempted to make only partial restitution of the $50,000 that the estate was
entitled to receive. Moreover, we note that Mustin’s counsel rejected Sarver’s
restitution offer because, once Allstate was informed that the settlement agreement




                                         11
                               SUPREME COURT OF OHIO




had never been approved by the probate court, Allstate agreed to reoffer its $50,000
liability limit in exchange for a full release.
        {¶ 32} We have repeatedly attributed little or no mitigating effect to
restitution that was not timely made. See, e.g., Cleveland Metro. Bar Assn. v.
Dixon, 95 Ohio St. 3d 490, 2002-Ohio-2490, 769 N.E.2d 816, ¶ 20-21 (affording
little mitigating effect to restitution paid as part of negotiated settlement of litigation
commenced against attorney more than one year after she became aware of
grievance against her); Disciplinary Counsel v. Williams, 145 Ohio St. 3d 308,
2016-Ohio-827, 49 N.E.3d 289, ¶ 16 (attributing no mitigating effect to attorney’s
attempt to make partial restitution just one day before his disciplinary hearing).
Sarver’s belated and unsuccessful effort to make partial restitution to Jessica’s
estate can only be described as a “Hail Mary” to attempt to lay the groundwork for
at least one mitigating factor for his disciplinary case.           Rather, because his
restitution attempt was so insincere, we instead conclude that the aggravating factor
of failure to make restitution, see Gov.Bar R. V(13)(B)(9), exists in this case—
especially given that Jessica’s child has been deprived of the time-value of the
money in the estate entirely due to Sarver’s misconduct. We therefore overrule
Sarver’s objection and attribute no mitigating effect to his “effort” to make partial
restitution to Jessica’s estate.
                       Fourth objection: Appropriate sanction
        {¶ 33} In his final objection, Sarver contends that an indefinite
suspension—not permanent disbarment—is the appropriate sanction for his
misconduct. Relator, finding it to be a close call, stands by that recommendation.
But relator also acknowledges that because Sarver’s misconduct occurred while he
was suspended from the practice of law, permanent disbarment is not unwarranted.
        {¶ 34} Based on Sarver’s prior discipline, his dishonest and selfish motive,
his multiple new violations of the Rules of Professional Conduct, the harm caused




                                            12
                                January Term, 2020




to Mustin, and this court’s precedent, we hold that permanent disbarment is the
appropriate sanction in this case.
                    Sarver’s disciplinary history is egregious
       {¶ 35} The recency and severity of Sarver’s disciplinary history cannot be
overlooked. In November 2018, this court suspended Sarver from the practice of
law for two years, with 18 months stayed on conditions, for “engaging in a sexual
relationship with a[n indigent] client in a criminal case—during which he also
obstructed official business, committed trespass, and lied about the relationship to
a judge,” Sarver I, 155 Ohio St. 3d 100, 2018-Ohio-4717, 119 N.E.3d 405, at ¶ 31.
The facts of that case, as described in the majority opinion, were as follows:


               Sarver and J.B. met each other in 2012 when Sarver
       represented J.B.’s then boyfriend in a legal matter. On September
       11, 2015, J.B. reached out to Sarver when she needed “a good
       attorney for felony ......some stupid shit happened and I really need
       to talk to u its not good.” The next day, Sarver and J.B. met at a
       Columbus restaurant, discussed J.B.’s criminal case over drinks, and
       then had sex in Sarver’s vehicle in the parking lot.
               J.B. was charged with theft in the Hocking County
       Municipal Court and a warrant was issued for her arrest. * * *
       [Sarver] subsequently instructed her to turn off the Global
       Positioning System (“GPS”) on her mobile phone so that law
       enforcement could not track her. Several days later, a grand jury
       indicted J.B. for multiple felonies, and due to Sarver’s advice to turn
       off the GPS on her mobile phone, she avoided arrest for almost one
       month before being apprehended.
               The judge presiding over J.B.’s arraignment appointed
       Sarver to represent her, and Sarver, now representing an indigent




                                         13
                      SUPREME COURT OF OHIO




client as court-appointed counsel, engaged in sexual activity with
her at least seven more times over the next four months. They also
trespassed onto Sarver’s neighbor’s property to use a hot tub.
       * * * [A]lthough rumors of his sexual relationship with J.B.
soon spread, Sarver falsely denied the rumors to the judge presiding
over J.B.’s criminal case on two separate occasions. * * * Detectives
interviewed J.B. * * *, and during her interview * * *, she stated that
Sarver had “insinuated” that he would help J.B. with her “warrants
and cases for sexual favors.” She told the detectives that she had
“problems saying no to something like that * * *. You feel kinda
forced into it. * * * And, you know, of course, I had something over
my head, I was facing 7 felonies.”
       * * * Sarver pleaded guilty to three misdemeanor counts of
criminal trespassing (based on Sarver’s unauthorized use of his
neighbor’s hot tub) and one misdemeanor count of obstructing
official business (based on his advice to J.B. to turn off her phone’s
GPS while there was an outstanding warrant for her arrest). * * *
       ***
       * * * The board * * * found that Sarver’s conduct violated
Prof.Cond.R. 1.8(j) (prohibiting a lawyer from soliciting or
engaging in sexual activity with a client unless a consensual sexual
relationship between them existed prior to the client-lawyer
relationship), 8.4(b) (prohibiting a lawyer from committing an
illegal act that adversely reflects on the lawyer’s honesty or
trustworthiness), 8.4(c) (prohibiting a lawyer from engaging in
conduct involving dishonesty, fraud, deceit, or misrepresentation),
and 8.4(d) (prohibiting a lawyer from engaging in conduct that is
prejudicial to the administration of justice).




                                  14
                                 January Term, 2020




(Ellipses in internal quotations sic.) Id. at ¶ 4-10.
        {¶ 36} In reviewing the board’s findings, this court emphasized the severity
of Sarver’s misconduct, acknowledging that the “ ‘[m]ost disturbing’ ” cases are
those “ ‘in which a lawyer has had sex with a client while defending the client
against criminal charges * * * or has accepted sex in lieu of fees.’ ” (Ellipsis sic.)
Id. at ¶ 17, quoting Disciplinary Counsel v. Krieger, 108 Ohio St. 3d 319, 2006-
Ohio-1062, 843 N.E.2d 765, ¶ 29. And as the court noted, “[t]he abuse of the
attorney-client relationship not only harms the dignity of the client, whose body
and trust in her lawyer have been violated, but it also impugns the legal system as
a whole.” Sarver I at ¶ 29. Thus, for his violations of the Rules of Professional
Conduct, the court suspended Sarver from the practice of law for two years, with
18 months conditionally stayed. Id. at ¶ 32.
        {¶ 37} Sarver had engaged in a pattern of misconduct and committed some
of the most egregious and disturbing violations of attorney misconduct, short of a
violent felony offense—violating and abusing the attorney-client relationship and
deceiving members of the judiciary. This court issued a sanction that would protect
the public but would give Sarver the opportunity to be reinstated to the practice of
law with the shortest suspension that could be imposed under the circumstances.
However, despite this sanction, Sarver immediately proceeded to violate the Rules
of Professional Conduct by lying to this court and his client.
Sarver’s dishonest and selfish motivations led to more violations of the Rules
                              of Professional Conduct
        {¶ 38} Despite this court’s efforts to prevent Sarver from committing future
transgressions, Sarver continued his pattern of deceit, manipulation, and selfishness
to harm yet another client. Within the first few days of his original suspension and
continuing through the remainder of 2018 and well into 2019, Sarver violated seven
professional-conduct rules in relation to his “representation” of Juanita Mustin and




                                           15
                              SUPREME COURT OF OHIO




of Jessica’s estate: Prof.Cond.R. 1.4(a)(1), 1.16(d), 3.4(c), 5.5(a), 8.1(a), 8.4(c), and
8.4(d). The violations spanned across four chapters of the Rules of Professional
Conduct and occurred at various times throughout Sarver’s interactions with
Mustin. This was not a single transaction or instance—this was a pattern of deceit
and misrepresentation involving a grieving and vulnerable mother.
        {¶ 39} After being suspended on November 28, 2018, Sarver did not inform
any of the relevant parties of his suspension. Sarver lied by omission in continuing
to represent Mustin and the estate. He then expressly lied to this court by filing an
affidavit of his compliance with our suspension order, fully knowing that he had
not notified any relevant party of his suspension.
        {¶ 40} Then, building on his lies, Sarver forged his client’s name to the
$50,000 settlement check issued by Allstate and began using what he believed to
be his “earned fees” to pay personal financial obligations. Sarver then disbursed
funds to individuals with absolutely no entitlement to those funds to reduce the
amount of the estate so as to avoid certain proceedings in probate court. Sarver did
this without the probate court’s authority to expend any of the settlement funds and
while under suspension from this court.
        {¶ 41} Making matters worse, Sarver attempted to justify his actions to
relator by falsely accusing a magistrate—another lawyer and member of the
judiciary—of advising him to reduce the amount of the estate at the direction of the
fiduciary to avoid certain probate proceedings.
        {¶ 42} Sarver then made a feeble attempt to remedy the situation seven days
before his own disciplinary hearing by offering to make partial restitution in the
amount of $43,266, the full amount of the settlement, less the funds he had
disbursed to Mustin and Jessica’s boyfriend.
        {¶ 43} Sarver’s actions are indicative of a selfish attorney who decided to
“wait out” his suspension, so that he could secure and use settlement funds during
his suspension, and then resume his representation after his suspension was over,




                                           16
                               January Term, 2020




clearly thinking that no one would be the wiser. His misconduct, which includes
practicing law while under suspension, warrants permanent disbarment.
   The sanctions imposed in similar cases support permanent disbarment
       {¶ 44} Sarver argues that the facts here are distinguishable from the facts of
the cases on which the board relied to support its recommendation that he be
permanently disbarred, and he maintains that the appropriate sanction for his
misconduct is an indefinite suspension. Sarver argues that his case is similar to
Disciplinary Counsel v. Meyer, 142 Ohio St. 3d 448, 2015-Ohio-493, 32 N.E.3d
434, in which we imposed an indefinite suspension. Relator too believes that
Sarver’s misconduct most closely resembles the conduct at issue in Meyer. Relator
therefore also maintains that indefinite suspension is likely the appropriate
sanction.
       {¶ 45} We have held that disbarment is the presumed sanction for an
attorney who practices law while under suspension. Hoskins, 150 Ohio St. 3d 41,
2017-Ohio-2924, 78 N.E.3d 845, at ¶ 27. But, we have clarified that an indefinite
suspension is more appropriate for attorneys who continued to practice law after
we had suspended their licenses for continuing-legal-education and registration
violations as well as for those who continued to practice law during suspensions for
less egregious forms of misconduct than the misconduct exposed here, see
Disciplinary Counsel v. Freeman, 126 Ohio St. 3d 389, 2010-Ohio-3824, 934
N.E.2d 328, ¶ 14.
       {¶ 46} Sarver’s prior two-year suspension, with 18 months conditionally
stayed, is not as severe a sanction as the prior indefinite suspensions we had
imposed in Cleveland Metro. Bar Assn. v. Pryatel, 145 Ohio St. 3d 398, 2016-Ohio-
865, 49 N.E.3d 1286; Frazier, 110 Ohio St. 3d 288, 2006-Ohio-4481, 853 N.E.2d
295; and Disciplinary Counsel v. Mbakpuo, 98 Ohio St. 3d 177, 2002-Ohio-7087,
781 N.E.2d 208—permanent-disbarment decisions on which the board relied. But
Sarver’s prior suspension was the consequence of egregious violations of our Rules




                                         17
                              SUPREME COURT OF OHIO




of Professional Conduct stemming from misconduct that reflected a dishonest,
selfish motive and a complete lack of respect for the criminal justice system.
Therefore, although Sarver’s prior sanction is distinguishable from those we had
imposed in Pryatel, Frazier, and Mbakpuo, the circumstances here do not support
a deviation from the presumptive sanction of disbarment today.
        {¶ 47} Sarver also argues that his case is distinguishable from Disciplinary
Counsel v. Bellew, 152 Ohio St. 3d 430, 2017-Ohio-9203, 97 N.E.3d 438, a case in
which we imposed permanent disbarment.            Sarver contends that because he
“cooperated” with the disciplinary process, did not take on new clients while under
suspension, and tried to make restitution, indefinite suspension is an appropriate
sanction.
        {¶ 48} In Bellew, we permanently disbarred an attorney who had abandoned
multiple clients, failed to refund those clients their retainers, failed to cooperate in
the disciplinary process, failed to answer five formal disciplinary complaints filed
against him, and continued to practice law while under suspension. We agreed with
the board’s findings that Bellew had acted with a dishonest and selfish motive, had
engaged in a pattern of misconduct that involved multiple offenses, and had taken
advantage of vulnerable clients who needed legal assistance by taking their money
and abandoning them. Id. at ¶ 13. In that case, there were no mitigating factors
present. Id. We concluded that permanent disbarment was the only appropriate
sanction. Id. at ¶ 15.
        {¶ 49} While it is true that Sarver did stipulate to most of the charged rule
violations, he also lied to this court about his compliance with the first disciplinary
process, lied to relator about the magistrate’s purported advice in handling the estate
and about his lack of permission to sign a check on Mustin’s behalf, and then
proceeded to object to the finding of a violation to which he had stipulated in the
course of the disciplinary proceedings. That is not cooperation.




                                          18
                                January Term, 2020




       {¶ 50} Although Sarver had begun representing Mustin before his
suspension, Sarver failed to notify her of his suspension and continued to represent
her and the estate. And Sarver’s last-ditch effort at restitution was a self-serving
“Hail Mary,” thrown apparently in the hopes of benefiting himself during this
disciplinary process. Sarver too manipulated a vulnerable client.
       {¶ 51} So, while Sarver’s misconduct may not be as extensive as the
misconduct at issue in Bellew, his misconduct is certainly serious enough to warrant
permanent disbarment to adequately protect the public.
       {¶ 52} Sarver and relator encourage this court to consider this case in light
of Meyer, 142 Ohio St. 3d 448, 2015-Ohio-493, 32 N.E.3d 434. We agree that this
case and Meyer are somewhat similar but only to the extent that the attorneys has
previously received similar sanctions and practiced law while under suspension.
       {¶ 53} Meyer was initially suspended for 61 days for violations of various
profession-conduct rules in Kentucky, and we imposed a reciprocal-discipline order
stating that she would not be reinstated to the practice of law in Ohio until she was
reinstated in Kentucky. Approximately six months later, we found that she had
continued to practice law in Ohio during her reciprocal suspension, made false and
misleading statements to disciplinary counsel during her investigation, and failed
to notify the Office of Attorney Services that she had changed her last name eight
years earlier. For that misconduct, we suspended Meyer for an additional 18
months with 6 months conditionally stayed. We later imposed a separate interim
suspension based on her failure to respond to a complaint alleging that she had
violated our reciprocal-discipline order by failing to timely notify the courts and
opposing counsel in two pending cases of her suspension and by participating in a
case-management conference on behalf of a client while her license was under
suspension.
       {¶ 54} Meyer later admitted all the material facts and that she committed
five of the six alleged rule violations—including a violation of Prof.Cond.R. 3.4(c)




                                         19
                             SUPREME COURT OF OHIO




for her failure to abide by this court’s prior orders. We attributed aggravating effect
to Meyer’s prior disciplinary offenses, her selfish or dishonest motive, and her
initial default in the disciplinary process, and we indefinitely suspended her from
the practice of law for her misconduct. Id. at ¶ 11.
       {¶ 55} We distinguish Meyer from the case at bar based on Sarver’s pattern
of lying, especially to this court. Although both Meyer and Sarver made false and
misleading statements to disciplinary counsel during a disciplinary investigation,
Sarver distributed estate funds without obtaining required court approval and
Sarver lied not only to relator but also to this court—in a sworn affidavit—and to
his client and other parties. We do not take this conduct lightly, for a lawyer’s
material misrepresentations to any court “strike[] at the very core of [the] lawyer’s
relationship with the court” and “[r]espect for our profession is diminished with
every deceitful act of a lawyer.” Disciplinary Counsel v. Fowerbaugh, 74 Ohio
St.3d 187, 190, 658 N.E.2d 237 (1995). Sarver’s propensity to lie not only to his
clients but to the judiciary sets this case far apart from Meyer.
       {¶ 56} Sarver’s misconduct is much more like the misconduct committed
by the respondent in Disciplinary Counsel v. Shaw, 138 Ohio St. 3d 522, 2014-
Ohio-1025, 8 N.E.3d 928, ¶ 13. The attorney in Shaw had been suspended from
the practice of law for two years and had not sought reinstatement after that time,
yet he continued to represent clients in two matters while under suspension,
represented two new clients during the suspension, did not notify any of the clients
of his suspension, paid himself attorney fees without the probate court’s approval,
acted with a dishonest and selfish motive, and did not pay restitution. Shaw
presented one mitigating factor, which was that he had cooperated with the relator’s
investigation and the subsequent disciplinary proceedings, yet that was not enough
to justify a departure from the presumption in favor of disbarment. Id. at ¶ 12-13.
       {¶ 57} We acknowledge that Sarver did not represent numerous clients
while under suspension, but his misconduct is similar to Shaw’s. And we recognize




                                          20
                                 January Term, 2020




that in Shaw, there was a mitigating factor in the attorney’s favor; in Sarver’s case,
there are none. As we have stated before, “[a]bsent any mitigating circumstances,
the penalty for ignoring orders of the court and continuing to practice law while
under suspension is disbarment.” Rothermel, 112 Ohio St. 3d 443, 2007-Ohio-258,
860 N.E.2d 754, at ¶ 14. Shaw supports permanent disbarment in this case. See
also Toledo Bar Assn. v. Hickman, 119 Ohio St. 3d 102, 2008-Ohio-3837, 892
N.E.2d 437 (permanently disbarring an attorney who practiced law while under
suspension and committed similar misconduct of client neglect, improper retention
of client funds, and lying to clients).
            Permanent disbarment is necessary to protect the public
        {¶ 58} “[W]e have consistently recognized that the primary purpose of
disciplinary sanctions is not to punish the offender, but to protect the public.”
Disciplinary Counsel v. Edwards, 134 Ohio St. 3d 271, 2012-Ohio-5643, 981
N.E.2d 857, ¶ 19, citing Disciplinary Counsel v. O’Neill, 103 Ohio St. 3d 204, 2004-
Ohio-4704, 815 N.E.2d 286, ¶ 53. The aggravating circumstances and case law
support a sanction of permanent disbarment in this case. That sanction is necessary
to protect the public, because Sarver does not possess the requisite character and
fitness to competently practice law in Ohio.
        {¶ 59} Integrity is a necessary characteristic for an attorney practicing law
in Ohio, and Sarver does not possess this qualification. Sarver lied to his client in
this case. And then he lied to this court by filing a false sworn affidavit. And then
he lied to relator. This is a pattern of misconduct continued from Sarver I, in which
he lied to the trial court multiple times and likely to numerous other individuals.
We can only assume that Sarver’s “pants are charred” from the number of
falsehoods that he has perpetuated throughout Sarver I and this case.
        {¶ 60} We must protect the public from lawyers like Sarver who manipulate
their clients, individuals to whom the lawyer owes a fiduciary relationship as well
as ethical duties. In the oath for admission to the Ohio bar, attorneys swear or




                                          21
                                 SUPREME COURT OF OHIO




affirm that they will abide by the Ohio Rules of Professional Conduct, will conduct
themselves with dignity and civility, and will show respect towards judges, court
staff, clients, fellow professionals, and all other persons. Gov.Bar R. I(9). Sarver
has disregarded his oath to the bar and his duties to his clients. Here, Sarver
manipulated a grieving mother while “representing” her in the resolution of her
daughter’s estate. He forged his client’s signature, then distributed some of the
funds to himself and others, all without proper authority and while under
suspension. And in Sarver I, Sarver essentially exchanged his legal services for
sexual favors from his indigent client in a criminal case. Like in the case at bar, he
manipulated a vulnerable client in that case, too. Sarver has a pattern of breaching
his clients’ trust to pursue his own objectives—financial or otherwise—rather than
act in the interest of his clients.
          {¶ 61} Any sanction less severe than permanent disbarment in this case
would be inadequate to protect the public. Sarver committed the misconduct in this
case immediately following our disciplinary decision and during his suspension in
Sarver I. Permanent disbarment coupled with the requirement that Sarver make
full restitution of $50,000 to Allstate or the estate of Jessica Mustin1 are necessary
to adequately protect the public from future harm.
                                      CONCLUSION
          {¶ 62} Accordingly, Jason Allan Sarver is permanently disbarred from the
practice of law and ordered to make restitution of $50,000 to Allstate Insurance
Company or the estate of Jessica Mustin. Costs are taxed to Sarver.
                                                                      Judgment accordingly.
          O’CONNOR, C.J., and FRENCH, DEWINE, DONNELLY, and STEWART, JJ.,
concur.
          KENNEDY, J., concurs in judgment only.

1. The proper restitution payee will depend on whether the insurer has issued a second settlement
check to the estate.




                                               22
                               January Term, 2020




                              _________________
       Joseph M. Caligiuri, Disciplinary Counsel, and Karen H. Osmond and
Donald M. Scheetz, Assistant Disciplinary Counsel, for relator.
       Law Office of Philip A. King, L.L.C., and Philip A. King, for respondent.
                              _________________




                                       23